Opinion by
Judge Pryor :
It is admitted by the pleadings that the appellants obtained the money by loan from the appellee, and that no part of it has been paid by either the principals or their sureties. The defense is based on the ground that the corporation had no power to loan money.
The corporation has the right to deal in stocks, bonds and mortgages for the purpose of securing their money by way of investment, and with the right to take a mortgage security and to buy bonds. A liberal and proper construction of the act ought not to defeat the recovery when they have invested their money in a loan by note to these appellants and their sureties. At common law a bond was an obligation in writing, under seal, binding the party and his heirs to pay a certain sum of money, or binding the party without naming the heirs; and while the heirs would not be bound at common law in the latter case, still, the writing is a bond, and we see no reason why this writing in this case should be held void, when the instrument was made in good faith and by a corporation authorized to make investments on mere personal obligations. No such defense should be allowed.
Judgment affirmed.